                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 1                                                                        Jan 07, 2020
 2                                                                            SEAN F. MCAVOY, CLERK


 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF WASHINGTON
 5    UNITED STATES OF AMERICA,
                                                         No.   2:07-CR-0065-JLQ-1
 6                                 Plaintiff,
                                                         ORDER OF DISMISSAL AND
 7              -vs-                                     TO QUASH WARRANT
 8    FRANCISCO ZUNIGA-GARCIA,
 9                                 Defendant.
10
11              Before the Court is the Government's Motion for Leave to Dismiss the Indictment
12   Without Prejudice and Quash Arrest Warrant. (ECF No. 5). Rule 48(a) provides that the
13   Government "may, with leave of court, dismiss an indictment, information, or complaint."
14   The Indictment was returned on April 10, 2007, and the Defendant has not been arraigned.
15   Accordingly,
16              IT IS ORDERED that
17              1. The Government's Motion for Leave to Dismiss the Indictment Without Prejudice
18   and Quash Arrest Warrant, ECF No. 5, is GRANTED. The Indictment filed April 10, 2007,
19   ECF No. 1, is hereby DISMISSED. The Court makes no judgment as to the merit or
20   wisdom of this dismissal.
21              2. The warrant issued on April 12, 2007, ECF No. 4, is hereby QUASHED.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel and to close this file.
24              DATED this 7th day of January, 2020.
25
26                                                     WM. FREMMING NIELSEN
27   01-07-20                                   SENIOR UNITED STATES DISTRICT JUDGE
28

     ORDER OF DISMISSAL AND
     TO QUASH WARRANT
